

[njrlogo.jpg]
 
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Shares Agreement


This Performance Shares Agreement (the “Agreement”), which includes the attached
“Terms and Conditions of Performance Shares” (the “Terms and Conditions”) and
the attached Exhibit A captioned “Performance Goal and Earning of Performance
Shares”, confirms the grant on ______________ (the “Grant Date”) by NEW JERSEY
RESOURCES CORPORATION, a New Jersey corporation (the “Company”), to
_____________ (“Employee”), under Sections 6(e), 6(i) and 7 of the 2007 Stock
Award and Incentive Plan (the “Plan”), of Performance Shares (the “Performance
Shares”), including rights to Dividend Equivalents as specified herein, as
follows:


 
Target Number Granted:          _______  Performance Shares (“Target Number”)



 
How Performance Shares are Earned and Vest: The Performance Shares, if not
previously forfeited, (i) will be earned, if and to the extent that the
Performance Goal defined on Exhibit A to this Agreement is achieved, with the
corresponding number of Performance Shares earned (ranging from 0% to 150% of
the Target Number) as specified on Exhibit A, and (ii) will vest as to the
number of Performance Shares earned if Employee continues to be employed by the
Company or a Subsidiary through __________ (the “Stated Vesting Date”). In
addition, if not previously forfeited, upon a Change in Control the Performance
Shares will be deemed earned in an amount equal to the greater of the Target
Number or the number of Performance Shares  that would have been earned based
upon the actual level of achievement if the performance period had ended at the
date of the Change in Control and will become immediately vested, and, if (and
only if) the stock of the Company remains publicly traded after the Change in
Control, any Performance Shares not earned will remain potentially earnable in
accordance with the terms of this Agreement.  In addition, if not previously
forfeited, the Performance Shares will be deemed earned and become vested upon
the occurrence of certain events relating to Termination of Employment to the
extent provided in Section 4 of the attached Terms and Conditions. The terms
“vest” and “vesting” mean that the Performance Shares have become
non-forfeitable upon the occurrence of a voluntary Termination of Employment by
Employee (excluding a Retirement).  If the Performance Goal is not met (or not
fully met) and the Performance Shares are not otherwise deemed earned by the
Earning Date (as defined below), the Performance Shares (or the unearned portion
of the Performance Shares) will be immediately forfeited.  If Employee has a
Termination of Employment prior to a Stated Vesting Date and the Performance
Shares are not otherwise deemed earned and vested by that date, the Performance
Shares will be immediately forfeited except as otherwise provided in Section 4
of the attached Terms and Conditions. Forfeited Performance Shares cease to be
outstanding and in no event will thereafter result in any delivery of shares of
Stock to Employee.



 
Performance Goal and Earning Date: The Performance Goal and Earning Date, and
the number of Performance Shares earned for specified levels of performance at
the Earning Date, shall be as specified in Exhibit A hereto.



 
Settlement: Performance Shares that are to be settled hereunder, including
Performance Shares credited as a result of Dividend Equivalents, will be settled
by delivery of one share of Stock, for each Performance Share being settled.
Settlement shall occur at the time specified in Section 6 of the attached Terms
and Conditions.

 
The Performance Shares are subject to the terms and conditions of the Plan and
this Agreement, including the Terms and Conditions of Performance Shares
attached hereto and deemed a part hereof. The number of Performance Shares and
the kind of shares deliverable in settlement and other terms and conditions of
the Performance Shares are subject to adjustment in accordance with Section 5 of
the attached Terms and Conditions and Section 11(c) of the Plan.


Employee acknowledges and agrees that (i) the Performance Shares are
nontransferable, except as provided in Section 3 of the attached Terms and
Conditions and Section 11(b) of the Plan, (ii) the Performance Shares are
subject to forfeiture in the event of Employee’s Termination of Employment in
certain circumstances prior to vesting, as specified in Section 4 of the
attached Terms and Conditions, and (iii) sales of shares of Stock will be
subject to any Company policy regulating trading by employees.
 
1

--------------------------------------------------------------------------------

 
Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the Plan.


IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized.


NEW JERSEY RESOURCES CORPORATION




By____________________
NAME
Title



EMPLOYEE




____________________
NAME
Title


2

--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF PERFORMANCE SHARES


The following Terms and Conditions apply to the Performance Shares granted to
Employee by NEW JERSEY RESOURCES CORPORATION (the “Company”) and Performance
Shares resulting from Dividend Equivalents (as defined below), if any, as
specified in the Performance Shares Agreement (of which these Terms and
Conditions form a part). Certain terms of the Performance Shares, including the
number of Performance Shares granted, vesting date(s) and settlement date, are
set forth on the cover page hereto and Exhibit A, which are an integral part of
this Agreement.


1. General.  The Performance Shares are granted to Employee under the Company’s
2007 Stock Award and Incentive Plan (the “Plan”), which has been previously
delivered to Employee and/or is available upon request to the Corporate Benefits
Department. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan. If
there is any conflict between the provisions of this document and mandatory
provisions of the Plan, the provisions of the Plan govern. By accepting the
grant of the Performance Shares, Employee agrees to be bound by all of the terms
and provisions of the Plan (as presently in effect or later amended), the rules
and regulations under the Plan adopted from time to time, and the decisions and
determinations of the Leadership Development and Compensation Committee of the
Company’s Board of Directors (the “Committee”) made from time to time.


2.  Account for Employee. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Performance Shares then
credited to Employee hereunder as a result of such grant of Performance Shares
and any crediting of additional Performance Shares to Employee pursuant to
payments equivalent to dividends paid on shares of Stock under Section 5 hereof
(“Dividend Equivalents”).


3.  Nontransferability. Until Performance Shares become settleable in accordance
with the terms of this Agreement, Employee may not transfer Performance Shares
or any rights hereunder to any third party other than by will or the laws of
descent and distribution, except for transfers to a Beneficiary or as otherwise
permitted and subject to the conditions under Section 11(b) of the Plan.  The
foregoing notwithstanding, if any Performance Share constitutes a deferral of
compensation under Code Section 409A, the Performance Share shall not be subject
to anticipation, alkienation, sale, transfer, assignment, pldege, encombrance,
attachment, or garnishment by creditors of Employee or any Beneficiary, and
shall not be subject to offset by the Company at any time before the settlement
date.


4.  Termination Provisions. The following provisions will govern the vesting and
forfeiture of the Performance Shares that are outstanding at the time of
Employee’s Termination of Employment (as defined below), unless otherwise
determined by the Committee (subject to Section 8(a) hereof):


(a) Death or Disability. In the event of Employee’s Termination of Employment
due to death or Disability (as defined below) the Performance Shares will be
deemed earned in an amount equal to the greater of the Target Number or the
number of Performance Shares that would have been earned based upon the actual
level of achievement if the performance period had ended at the date of the
Termination of Employment.  A Pro-Rata Portion (as defined below) of the
Performance Shares earned, to the extent not previously vested, will vest
immediately, and such Performance Shares, together with any then-outstanding
Performance Shares that previously became vested, will be settled in accordance
with Section 6(a) hereof.  Any portion of the then-outstanding Performance
Shares not earned or not vested at or before the date of Termination will be
forfeited.


(b) Termination by the Company or Voluntarily by the Employee. In the event of
Employee’s Termination of Employment by the Company for any reason other than
Disability or by Employee voluntarily (other than a Retirement), the portion of
the then-outstanding Performance Shares not vested at the date of Termination
will be forfeited.


 (c) Retirement. In the event of Employee’s Termination of Employment due to
Retirement (as defined below), the Performance Shares will be deemed earned in
an amount equal to fifty percent of the Target Number. A Pro-Rata Portion (as
defined below) of the Performance Shares earned, to the extent not previously
vested, will vest immediately, and such Performance Shares, together with any
then-outstanding Performance Shares that previously became vested, will be
settled in accordance with Section 6(a) hereof. Any portion of the
then-outstanding Performance Shares not earned or not vested at or before the
date of Termination will be forfeited.


3

--------------------------------------------------------------------------------






(d) Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i) “Disability” means Employee has been incapable of substantially fulfilling
the positions, duties, responsibilities and obligations of his employment
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of at least six consecutive months. The Company
and Employee shall agree on the identity of a physician to resolve any question
as to Employee’s disability. If the Company and Employee cannot agree on the
physician to make such determination, then the Company and Employee shall each
select a physician and those physicians shall jointly select a third physician,
who shall make the determination. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement.  In the case of
Performance Shares that do not constitute a deferral of compensation under
Section 409A of the Code, only the Company can initiate a Termination of
Employment due to Disability.


(ii) “Pro Rata Portion” means a fraction the numerator of which is the number of
days that have from the Grant Date to the date of Employee’s Termination of
Employment and the denominator of which is the number of days from the Grant
Date to the Stated Vesting Date.


(iii) “Retirement” means the Employee terminates employment at or after age 65,
or at or after age 55 with 20 or more years of service.


(iv) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.


(v) “Termination of Employment” and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary of the Company and
is not serving as a non-employee director of the Company or a Subsidiary of the
Company.


5.  Dividend Equivalents and Adjustments.


(a) Dividend Equivalents. Dividend Equivalents will be credited on Performance
Shares (other than Performance Shares that, at the relevant record date,
previously have been settled or forfeited) and deemed reinvested in additional
Performance Shares. Dividend Equivalents will be credited with respect to
unearned Performance Shares, earned but not vested Performance Shares, and
vested but not settled Performance Shares. Dividend Equivalents will be credited
as follows, except that the Company may vary the manner of crediting (for
example, by crediting cash dividend equivalents rather than additional
Performance Shares) for administrative convenience:


(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of Stock in the form of cash, then additional Performance Shares shall
be credited to Employee’s Account in lieu of payment or crediting of cash
dividend equivalents equal to the number of Performance Shares credited to the
Account as of the relevant record date multiplied by the amount of cash paid per
share of Stock in such dividend or distribution divided by the Fair Market Value
of a share of Stock at the payment date for such dividend or distribution.


(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional Performance Shares shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of Performance Shares credited to the Account as of the
record date for such dividend or distribution multiplied by the fair market
value of such property actually paid as a dividend or distribution on each
outstanding share of Stock at such payment date, divided by the Fair Market
Value of a share of Stock at such payment date.


(iii) Share Dividends and Splits. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
Performance Shares shall be credited to Employee’s Account as of the payment
date for such dividend or distribution or forward split equal to the number of
Performance Shares credited to the Account as of the record date for such
dividend or distribution or split multiplied by the number of additional shares
of Stock actually paid as a dividend or distribution or issued in such split in
respect of each outstanding share of Stock.


4

--------------------------------------------------------------------------------




(b) Adjustments. The number of Performance Shares credited to Employee’s Account
shall be appropriately adjusted in order to prevent dilution or enlargement of
Employee’s rights with respect to Performance Shares or to reflect any changes
in the number of outstanding shares of Stock resulting from any event referred
to in Section 11(c) of the Plan, taking into account any Performance Shares
credited to Employee in connection with such event under Section 5(a) hereof. In
furtherance of the foregoing, in the event of an equity restructuring, as
defined in FAS 123R, which affects the shares of Stock, Employee shall have a
legal right to an adjustment to Employee’s Performance Shares which shall
preserve without enlarging the value of the Performance Shares, with the manner
of such adjustment to be determined by the Committee in its discretion.


(c) Risk of Forfeiture and Settlement of Performance Shares Resulting from
Dividend Equivalents and Adjustments. Performance Shares which directly or
indirectly result from Dividend Equivalents on or adjustments to a Performance
Share granted hereunder shall be subject to the same risk of forfeiture and
other conditions as apply to the granted Performance Share and will be settled
at the same time as the granted Performance Share.


6.  Settlement and Deferral.


(a) Settlement Date. Performance Shares granted hereunder that have been earned
and vested, together with Performance Shares credited as a result of Dividend
Equivalents with respect thereto, shall be settled by delivery of one share of
Stock for each Performance Share being settled. Settlement of a Performance
Share granted hereunder shall occur at the Stated Vesting Date (with shares to
be delivered within five business days after the Stated Vesting Date); provided,
however, that settlement shall occur earlier (i) within 90 days after the date
of death of Employee, (ii) within 60 days after termination due to Disability
(subject to Section 6(c)(iii), if applicable ), or (iii) upon a Change in
Control except that, if the Performance Shares are subject to Section 6(c)
hereof, no distribution shall be triggered if the Change in Control does not
involve an event that comes within the definition under
Section 409A(a)(2)(A)(v)); and provided further, that settlement shall be
deferred if so elected by Employee in accordance with Section 6(b) hereof.
Settlement of Performance Shares which directly or indirectly result from
Dividend Equivalents on Performance Shares granted hereunder shall occur at the
time of settlement of the granted Performance Share.


(b) Elective Deferral. The Committee may determine to permit Employee to elect
to defer settlement (or redefer) if such election would be permissible under
Section 409A of the Code. In addition to any applicable requirements under
Section 409A of the Code, any such deferral election shall be made only while
Employee remains employed and at a time permitted under Section 409A. Any
elective deferral will be subject to such additional terms and conditions as the
Vice President — Corporate Services, or the officer designated by the Company as
responsible for administration of the Agreement, may reasonably impose.


(c) Compliance with Code Section 409A. Other provisions of this Agreement
notwithstanding, if Performance Shares constitute a "deferral of compensation"
under Section 409A of the Code (“§ 409A”) as presently in effect or hereafter
amended (i.e., the Performance Shares are not excluded or exempted under § 409A
or a regulation or other official governmental guidance thereunder; Note: an
elective deferral under Section 6(b) would cause the Performance Shares to be a
deferral of compensation subject to § 409A, and reaching Retirement eligibility
under Section 4 could cause a portion of the Performance Shares to be a deferral
of compensation subject to § 409A), settlement shall be subject to the following
rules:


(i) The Company shall have no authority to accelerate distributions relating to
such Performance Shares in excess of the authority permitted under § 409A;


(ii) Any distribution relating to such Performance Shares triggered by
Employee’s Termination of Employment and intended to qualify under §
409A(a)(2)(A)(i) shall be made only at the time that Employee has had a
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h) (or earlier at such time, after a Termination of Employment, that
there occurs another event triggering a distribution under the Plan or this
Agreement in compliance with § 409A);


(iii) Any distribution relating to such Performance Shares subject to §
409A(a)(2)(A)(i) that would be made within six months following a separation
from service of a “Specified Employee” (or “key employee”) as defined under §
409A(a)(2)(B)(i) shall instead occur at the expiration of the six-month period
under § 409A(a)(2)(B)(i). In the case of installments, this delay shall not
affect the timing of any installment otherwise payable after the six-month delay
period.  During such six-month delay period, settlement will not be accelerated
upon occurrence of a Change in Control, and otherwise accelerated settlement
will only be permitted to the extent permissible under § 409A; and


5

--------------------------------------------------------------------------------




           (iv) Any rights of Employee or retained authority of the Company with
respect to Performance Shares hereunder shall be automatically modified and
limited to the extent necessary so that Employee will not be deemed to be in
constructive receipt of income relating to the Performance Shares prior to the
distribution of shares to Employee and so that Employee shall not be subject to
any penalty under § 409A.


7.  Employee Representations and Warranties Upon Settlement. As a condition to
the settlement of the Performance Shares, the Company may require Employee to
make any representation or warranty to the Company as may be required under any
applicable law or regulation.


8.  Miscellaneous.


(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Performance Shares, and supersedes any prior agreements or documents with
respect to the Performance Shares. No amendment or alteration of this Agreement
which may impose any additional obligation upon the Company shall be valid
unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this
Agreement which may materially impair the rights of Employee with respect to the
Performance Shares shall be valid unless expressed in a written instrument
executed by Employee.


(b) No Promise of Employment. The Performance Shares and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.


(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d) Fractional Performance Shares and Shares. The number of Performance Shares
credited to Employee’s Account shall include fractional Performance Shares
calculated to at least three decimal places, unless otherwise determined by the
Committee. Unless settlement is effected through a third-party broker or agent
that can accommodate fractional shares (without requiring issuance of a
fractional Share by the Company), upon settlement of the Performance Shares
Employee shall be paid, in cash, an amount equal to the value of any fractional
Share that would have otherwise been deliverable in settlement of such
Performance Shares.


(e) Mandatory Tax Withholding. Unless otherwise determined by the Committee, at
the time of vesting and/or settlement the Company will withhold from any shares
of Stock deliverable in settlement of the Performance Shares, in accordance with
Section 11(d)(i) of the Plan, the number of shares of Stock having a value
nearest to, but not exceeding, the amount of income and employment taxes
required to be withheld under applicable laws and regulations, and pay the
amount of such withholding taxes in cash to the appropriate taxing authorities.
Employee will be responsible for any withholding taxes not satisfied by means of
such mandatory withholding and for all taxes in excess of such withholding taxes
that may be due upon vesting or settlement of Performance Shares.1


(f) Statements. An individual statement of each Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Performance Shares credited to Employee’s
Account, transactions therein during the period covered by the statement, and
other information deemed relevant by the Company. Such a statement may be
combined with or include information regarding other plans and compensatory
arrangements. Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Performance Shares,
including the number of Performance Shares credited as a result of Dividend
Equivalents (if any). Any statement containing an error shall not, however,
represent a binding obligation to the extent of such error, notwithstanding the
inclusion of such statement as part of this Agreement.


(g) Unfunded Obligations. The grant of the Performance Shares and any provision
for distribution in settlement of Employee’s Account hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in
Employee any right to, or claim against any, specific assets of the Company, nor
result in the creation of any trust or escrow account for Employee. With respect
to Employee’s entitlement to any distribution hereunder, Employee shall be a
general creditor of the Company.

--------------------------------------------------------------------------------

1           Note to draft: Employees will have to pay FICA withholding taxes at
the time of vesting on any Performance Shares the settlement of which is
deferred past vesting. Such deferral would defer income taxes, however.
 
6

--------------------------------------------------------------------------------




(h) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President – Corporate Services, or the officer designated by the Company as
responsible for administration of the Agreement, and any notice to Employee
shall be addressed to Employee at Employee’s address as then appearing in the
records of the Company.


(i) Shareholder Rights. Employee and any Beneficiary shall not have any rights
with respect to shares of Stock (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares of Stock as
specified herein.  Specifically, Performance Shares represent a contractual
right to receive shares of Stock in the future, subject to the terms and
conditions of this Agreement and the Plan, and do not represent ownership of
shares of Stock at any time before the settlement of this Award.


7

--------------------------------------------------------------------------------




 
Exhibit A
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Goal and Earning of Performance Shares




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


8

--------------------------------------------------------------------------------



